Cole, J. —
i. conflict coniTiietSof mentf place of peTfom. It is conceded by the respective counsel that the contract as shown by ¡the bill of lading, containing exceptions from liability for loss by fire, was valid and binding in Connecticut. Lawrence v. N. Y. P. B. R. R. Co., 36 Conn., 63; and in Illinois, I. C. R. R. Co. v. Morrison, 19 Ill., 24. And that, by Chap. 13, Laws of 11th G. A. of Iowa, it “was enacted “ that in the transportation of persons or property by any railroad or other company, or by any person or firm engaged in the business of transportation of persons or property, no contract, receipt, rule or regulation shall exempt such railroad or other *250company, person or firm from, tlie full liabilities of a common carrier, which in the absence of any contract, receipt, rule or regulation would exist with respect to such persons or property” (see Laws of 1866, p. 121), and that thereby the exceptions in the bill of lading in this case would be inojierative and void in Iowa. The main question, therefore, presented in this case is, whether the contract of affreightment shall be governed by the laws of Connecticut or of Iowa. Nespecting the general rule that a contract valid where made is valid everywhere, and that where a contract specifies a place of performance it is to be interpreted by the law of that place, the counsel are also agreed. The question of difficulty in this case is in determining the place of the performance of the contract.
It was held by this court in McDaniels v. The C. & N. W. R’y Co., 24 Iowa, 412, that a contract of affreightment made in Iowa for the transportation of cattle by railroad from Clinton, Iowa, to Chicago, Illinois, and for their delivery at the latter place,' was to be determined by the laws of Iowa, for that the contract was made in Iowa, and was therein partly to be performed. Applying the rule of that case to this, it seems necessarily to follow, that since this contract was made in Connecticut and was there to be partly' performed, its validity and effect should be determined the law of that state. Nut, without determining that such a rule should be applied to its full extent to every contract or even to this, we here ground our decision of this cause upon the special facts of the case which show that the contract as made was valid in Connecticut, where the contract was made, and in Illinois, where the loss occurred. Whether a different rule would apply if the defendants had entered upon the performance of their contract in Iowa and the loss had there occurred, we need not determine.
2_.__. local lam. Our conclusion in this case may be rested upon the general principle, that when there are several possible local laws applicable to the case, that law is to be applied which is most favorable to the contract; or, to state the same rule in other phraseology, when there is a conflict of *251applieatory laws the parties are presumed to have made part óf j their agreement that law which is most favoi’able to its valid-' ity and performance. See Wharton on Conflict of Laws, Sec. 429, and authorities there cited. Arnold v. Potter, 22 Iowa, 194. The answer, by its admission of the execution of the agreement, by fair implication, if not necessarily, admits that it was accepted or assented to by the plaintiff. Such acceptance, without more, would bind him. See Mulligan v. Ill. Cent. R. R. Co., 36 Iowa, 181.
A fair construction of the exception would exempt the defendant from liability from loss, without its negligence, by fire, although such fire did not result from collision. In other words, the exception relates to the loss either by collision or fire, and not alone from loss resulting from “ collisions and fire.” Our conclusion, therefore, is that the answer presents a sufficient defense and that the court erred in sustaining a demurrer thereto. t;
Reversed.